         Case 3:17-cv-05659-WHA Document 662 Filed 06/17/21 Page 1 of 14




 1   Juanita R. Brooks (CA SBN 75934), brooks@fr.com
     Frank J. Albert (CA SBN 247741), albert@fr.com
 2   Oliver J. Richards (CA SBN 310972), ojr@fr.com
     FISH & RICHARDSON P.C.
 3
     12860 El Camino Real, Suite 400
 4   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 5
     Robert Courtney (CA SBN 248392), courtney@fr.com
 6   FISH & RICHARDSON P.C.
     60 South Sixth Street, Suite 3200
 7
     Minneapolis, MN 55402
 8   Tel: (612) 335-5070 / Fax: (612) 288-9696

 9   Attorneys for Plaintiff, FINJAN, INC.
10                                UNITED STATES DISTRICT COURT
11               NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12   FINJAN, INC.,                                 Case No. 3:17-cv-05659-WHA
13
                     Plaintiff,                    FINJAN’S BRIEF RESPONDING TO
14                                                 JUNIPER’S SUBMISSION SEEKING
            v.                                     EXPERT FEES AND TRAVEL EXPENSES
15
     JUNIPER NETWORKS, INC.,
16                                                 U.S. District Judge William H. Alsup
17                   Defendant.                    Courtroom 12

18

19

20

21

22

23

24

25

26

27

28

                                                Case No. 3:17-cv-05659-WHA
      FINJAN’S RESPONSE TO JUNIPER BRIEF ON EXPERT FEES AND TRAVEL EXPENSES
            Case 3:17-cv-05659-WHA Document 662 Filed 06/17/21 Page 2 of 14




 1                                                       TABLE OF CONTENTS
 2                                                                                                                                         Page(s)
 3   ARGUMENT ................................................................................................................................ 1

 4             I.         The Record Includes No Indications of Fraud or Abuse of the
                          Judicial Process ..................................................................................................... 1
 5
                          A.         Juniper’s Allegation of Fraud/Abuse of Process in
 6                                   Connection With Finjan’s Decision to Proceed to Trial on
                                     the ’494 Patent is Baseless ........................................................................ 2
 7
                          B.         Juniper’s Allegation of Fraud/Abuse of Process in
 8                                   Connection With Finjan’s Trial Presentation on ’494
                                     Damages is Baseless ................................................................................. 2
 9
                          C.         Juniper’s Allegation of Fraud/Abuse of Process in
10                                   Connection With Presentation of Testimony About
                                     Finjan’s Licensing Practices is Baseless ................................................... 3
11
                          D.         Juniper’s Allegation of Fraud/Abuse of Process in
12                                   Connection With Finjan’s ’494 Liability Case is Baseless ....................... 3
13                        E.         Juniper’s Allegation of Fraud/Abuse of Process in
                                     Connection With Finjan’s Decision Not to Drop the ’780
14                                   Patent After the First Showdown is Meritless........................................... 4
15                        F.         Juniper’s Allegation of Fraud/Abuse of Process in
                                     Connection With the Testimony of John Garland is
16                                   Meritless .................................................................................................... 4
17                        G.         Juniper’s Allegation of Fraud/Abuse of Process in
                                     Connection With Finjan’s Accidental Misstatement About
18                                   a Case’s Appellate History During an Oral Hearing is
                                     Meritless .................................................................................................... 5
19
               II.        Even Considering Juniper’s Cited Incidents Together, There is
20                        No Support for Juniper’s Proposed Sanction or For a
                          Fraud/Abuse of Process Determination ................................................................ 7
21
               III.       Juniper’s Request for $1,425,659.24 is Unreasonable and
22                        Excessive ............................................................................................................... 9
23             IV.        Juniper’s Proposal is Procedurally Improper ........................................................ 9

24             V.         Conclusion .......................................................................................................... 10
25

26

27

28
                                          i            Case No. 3:17-cv-05659-WHA
      FINJAN’S RESPONSE TO JUNIPER BRIEF ON EXPERT FEES AND TRAVEL EXPENSES
            Case 3:17-cv-05659-WHA Document 662 Filed 06/17/21 Page 3 of 14




 1                                                   TABLE OF AUTHORITIES

 2                                                                                                                                     Page(s)
 3   Cases
 4   Amsted Indust., Inc. v. Buckeye Steel Castings Co.,
 5     23 F.3d 374 (Fed. Cir. 1994) ........................................................................................................ 1

 6   Chambers v. NASCO,
        501 U.S. 32 (1991) ................................................................................................................... 1, 8
 7
     Kearney v. Salomon Smith Barney, Inc.,
 8      137 P.3d 914 (Cal. 2006) ............................................................................................................. 4
 9   Lindemann Maschinenfabrik GmbH v. Am. Hoist & Derrick Co.,
        895 F.2d 1403 (Fed. Cir. 1990) .................................................................................................... 2
10

11   MarcTec, LLC v. Johnson & Johnson,
       664 F.3d 907 (Fed. Cir. 2012) ...................................................................................................... 1
12
     Moser v. Bret Harte Union High Sch. Dist.,
13     366 F. Supp. 2d 944 (E.D. Cal. 2005) .......................................................................................... 6
14   Novo Nordisk A/S v. Becton Dickinson & Co.,
        304 F.3d 1216 (Fed. Cir. 2002) .................................................................................................... 6
15

16   Novo Nordisk A/S v. Becton Dickinson & Co.,
        96 F. Supp. 2d 309 (S.D.N.Y. 2000), aff’d, 304 F.3d 1216 (Fed. Cir. 2002) .......................... 5, 6
17
     Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
18      572 U.S. 545 (2014) ..................................................................................................................... 8

19   Oplus Technologies, Ltd. v. Vizio, Inc.,
        782 F.3d 1371 (Fed. Cir. 2015) ................................................................................................ 8, 9
20
     Raniere v. Microsoft Corp.,
21
        No. 3:15-cv-0540-M, 2016 WL 4626584 (N.D. Tex. Sept. 2, 2016) ...................................... 7, 8
22
     Smith v. LoanMe, Inc.,
23      483 P.3d 869 (Cal. 2021) ............................................................................................................. 4

24   Statutes
25   Cal. Invasion of Privacy Act (Cal. Penal Code § 632)....................................................................... 4
26

27

28
                                          ii           Case No. 3:17-cv-05659-WHA
      FINJAN’S RESPONSE TO JUNIPER BRIEF ON EXPERT FEES AND TRAVEL EXPENSES
            Case 3:17-cv-05659-WHA Document 662 Filed 06/17/21 Page 4 of 14




 1           Though styled as an “objection,” Juniper’s submission (D.I. 661) has little to do with the

 2   Special Master’s report and recommendations (D.I. 658). Juniper seeks a windfall award of over

 3   $1.4 million, mostly connected to expert witness fees but also covering travel expenses. In a

 4   footnote, Juniper concedes that such expenses are “not compensable under § 285.” Juniper Br. 9

 5   n.1 (quoting MarcTec, LLC v. Johnson & Johnson, 664 F.3d 907, 921 (Fed. Cir. 2012)). Thus

 6   Juniper’s submission is at best tangential to the Court’s order on exceptionality under § 285, and to

 7   the Special Master’s report. Its only real connection to those items is the report’s (proper) rejection

 8   of Juniper’s attempt to have such non-compensable fees included in the recommended award. (See

 9   D.I. 658 at 20 (describing non-recoverability of travel expenses and expert fees under § 285))

10           Juniper also leads its motion with a problematic assertion: that “the parties agree these

11   expenses [expert fees and travel] are awardable by the Court if its final award includes a finding of

12   bad faith.” Juniper Br. 1. That statement is severely incomplete. District courts’ inherent power

13   includes authority to award expert fees/travel expenses, but this is generally reserved for

14   circumstances of “bad faith and fraud on the court to the extent of defiling ‘the very temple of

15   justice.’” Amsted Indust., Inc. v. Buckeye Steel Castings Co., 23 F.3d 374, 379 (Fed. Cir. 1994)

16   (quoting Chambers v. NASCO, 501 U.S. 32, 46 (1991)). Finjan strongly opposes any suggestion

17   that there has been any bad faith, ever, in this case. That there has been bad faith to the Amsted

18   standard, as Juniper suggests, lacks any support in the record at all. The Court should reject

19   Juniper’s plea for still more money, with so little record support, so late in the case.

20                                                 ARGUMENT

21     I.    The Record Includes No Indications of Fraud or Abuse of the Judicial Process
22           The expert fees and travel expenses sought by Juniper are only awardable under the
23   Court’s inherent powers upon a “finding of fraud or abuse of the judicial process.” Amsted, 23
24   F.3d at 378. Though citing that standard, Juniper’s submission fails to apply it, as none of the
25   issues cited therein come anywhere near Amsted’s high standard.
26             Juniper cites seven incidents as purportedly supporting the award it seeks. None
27   embodies “fraud or abuse of the judicial process.”
28
                                          1            Case No. 3:17-cv-05659-WHA
      FINJAN’S RESPONSE TO JUNIPER BRIEF ON EXPERT FEES AND TRAVEL EXPENSES
            Case 3:17-cv-05659-WHA Document 662 Filed 06/17/21 Page 5 of 14




 1                A. Juniper’s Allegation of Fraud/Abuse of Process in Connection With Finjan’s
                     Decision to Proceed to Trial on the ’494 Patent is Baseless
 2
               First, Juniper complains that after the Daubert order in December 2018, Finjan failed to
 3
     “cut its losses” and “forego its baseless case regarding the ’494 Patent.” Juniper Br. 4–5.
 4
     Juniper’s suggestion that the decision to proceed to trial might show fraud or abuse of process is
 5
     incorrect as to both Finjan’s liability case and its damages case. As to liability, nothing in the
 6
     Daubert order suggested that Finjan’s technical allegations lacked merit. Although an adverse
 7
     damages decision may limit a case’s ultimate value, it does not on its own reduce a litigant’s right
 8
     to have triable liability claims heard by a jury. Cf. Lindemann Maschinenfabrik GmbH v. Am.
 9
     Hoist & Derrick Co., 895 F.2d 1403, 1406–07 (Fed. Cir. 1990). And as to damages, the following
10
     sections describe how there was neither fraud nor abuse of process there, either.
11
                  B. Juniper’s Allegation of Fraud/Abuse of Process in Connection With Finjan’s
12                   Trial Presentation on ’494 Damages is Baseless
13             Next, Juniper claims that weaknesses in Finjan’s apportionment at trial amounted to fraud

14   or abuse of process. Juniper Br. 5. Not so. Finjan believed—in error, as it turned out—that its

15   trial case properly apportioned between patented and unpatented features. (See D.I. 336 at 212–13

16   (trial describing apportionment based on Juniper’s statements that “only 40 percent of [files] get

17   processed through the infringing components”); also see id. at 216 (“[THE COURT:] You have the

18   burden to apportion in some not just rational way, something that meets the standards of the Blue
19   Coat decision. MR. ANDRE: Your Honor, we will do so.”))

20             Of course, the Court disagreed with Mr. Andre and found Finjan’s presentation insufficient
21   as a matter of law (and subsequently exceptional under § 285).1 But the exchanges above
22   completely contradict Juniper’s allegation of fraud/abuse of process. Until the moment the Court
23   struck Finjan’s damages presentation at trial, Finjan believed it had carried out the task set by the

24   Court and the law: to present a triable apportionment. Finjan may have been wrong in that belief,
25   but in no sense was it proceeding in bad faith.

26

27
     1
28       Finjan acknowledges that the § 285 Order is binding before this Court. Finjan reserves its right
           to seek appellate relief as to that Order’s legal holdings and factual determinations.
                                                             2                Case No. 3:17-cv-05659-WHA
         FINJAN’S RESPONSE TO JUNIPER BRIEF ON EXPERT FEES AND TRAVEL EXPENSES
          Case 3:17-cv-05659-WHA Document 662 Filed 06/17/21 Page 6 of 14




 1               C. Juniper’s Allegation of Fraud/Abuse of Process in Connection With
                    Presentation of Testimony About Finjan’s Licensing Practices is Baseless
 2
             Juniper next claims that an exchange surrounding a Finjan executive’s statement at trial
 3
     about “what [Finjan] would have sought from Juniper in negotiations” was evidence of fraud or
 4
     bad faith. Juniper Br. 5–6. Finjan’s trial counsel could have reasonably thought such a statement
 5
     was relevant to the royalty that the parties would have agreed to at a hypothetical negotiation.
 6
     (E.g.. D.I. 336 at 291 (trial counsel explaining that this testimony related to Finjan’s position
 7
     “going into the negotiations”)) The Court stated that the testimony was “irrelevant,” and struck it,
 8
     but there was no hint or suggestion of bad faith. (Id. (“I now see what you were getting at. I
 9
     didn’t see it at the time. . . . We’re going to exclude that evidence.”)) There is no suggestion
10
     whatsoever that Finjan, once the Court ordered the material struck, sought to evade that order.
11
     Rather, Finjan abided the Court’s clear evidentiary decision. Juniper’s citations to cases where
12
     litigants refused to be guided by a Court’s orders are thus not on point.
13
                 D. Juniper’s Allegation of Fraud/Abuse of Process in Connection With Finjan’s
14                  ’494 Liability Case is Baseless
15           Fourth, Juniper claims that because it prevailed on ’494 liability before the jury, Finjan

16   must have been committing a fraud on the court in pursuing the case. Juniper Br. 6. The record

17   has no support for that contention. That Finjan lost before the jury is not, without more, evidence

18   of fraud, or abuse of process. And though Juniper quotes extensively from the Court’s laudatory

19   statements concerning Juniper’s lawyer Mr. Kagan, such approbation is not evidence of fraud or

20   abuse of process either. It is a credit to Mr. Kagan that his closing argument was so compelling

21   that “the scales fell from [the Court’s] eyes” (D.I. 382 at 3:21–4:18), but that does not mean that

22   Finjan failed to present a triable liability case, and it certainly does not suggest that Finjan’s

23   liability case amounted to defilement of justice’s temple, as Juniper seems to contend. Indeed, on

24   summary judgment Juniper presented its various ’494 theories to the Court, and the Court found

25   liability triable. (D.I. 189) Had the Court believed then that Finjan’s case was nothing but

26   “smoke and mirrors,” it could have entered an order to show cause, as it did elsewhere in this case.

27   It did not do so. As to ’494 liability, the record here indicates that Finjan’s case was strong

28   enough to try, but not strong enough to win. That is not fraud, or abuse of process.
                                          3            Case No. 3:17-cv-05659-WHA
      FINJAN’S RESPONSE TO JUNIPER BRIEF ON EXPERT FEES AND TRAVEL EXPENSES
          Case 3:17-cv-05659-WHA Document 662 Filed 06/17/21 Page 7 of 14




 1              E. Juniper’s Allegation of Fraud/Abuse of Process in Connection With Finjan’s
                   Decision Not to Drop the ’780 Patent After the First Showdown is Meritless
 2
            The Court has already held that Finjan should have dropped the ’780 Patent after the first
 3
     showdown. (D.I. 648 at 3) But even were bad judgment at play in the decision to continue
 4
     litigating, there is still no evidence of fraud or abuse of process. As its summary judgment papers
 5
     in the second showdown demonstrate, Finjan believed it still had a triable case under claim 9 of
 6
     the ’780 Patent against Juniper’s “ATP Appliance” product, and it submitted the basis for that case
 7
     in good faith to the Court and to Juniper. (See generally D.I. 392-4) Notably, the Court never
 8
     weighed the viability of the ATP Appliance infringement case, at all, and there is thus no basis on
 9
     which to find fraud or abuse of process there. The Court did determine that Finjan lacked a viable
10
     damages case for ATP Appliance (D.I. 459 at 13–18)—and upon that determination Finjan
11
     stopped litigating ATP Appliance. This sequence of events may be evidence of a weak case, or
12
     even of questionable judgment in the case’s prosecution, but it is neither fraud nor abuse of the
13
     judicial process.
14
                F. Juniper’s Allegation of Fraud/Abuse of Process in Connection With the
15                 Testimony of John Garland is Meritless
16           Without naming him (or citing any contemporaneous evidence or orders), Juniper

17   proposes that there was bad faith/abuse of process surrounding the testimony of Finjan employee

18   John Garland, who handled pre-suit discussions between Finjan and Juniper. As the Court may

19   recall, in the run-up to the ’494 trial, Mr. Garland stated in deposition that he discussed the ’494

20   Patent as relating to Juniper’s “Sky ATP” product in a pre-suit teleconference. (D.I. 410-1 at

21   217:9–17) Finjan also served interrogatory responses making substantially the same contention.

22   (D.I. 113-2 at 5)

23          After the deposition was over, Juniper revealed that it had recorded the call with Mr.

24   Garland, without giving notice to Mr. Garland or anyone at Finjan. (See generally D.I. 156-4)

25   Recent authority confirms that Juniper’s conduct was a violation of the California Invasion of

26   Privacy Act (Cal. Penal Code § 632), as Finjan contended in previous submissions. (E.g., D.I.

27   156-4; D.I. 431-4 at 7 n.3) See Smith v. LoanMe, Inc., 483 P.3d 869, 881 (Cal. 2021); Kearney v.

28   Salomon Smith Barney, Inc., 137 P.3d 914, 933 et seq. (Cal. 2006). Questions about legality
                                          4            Case No. 3:17-cv-05659-WHA
      FINJAN’S RESPONSE TO JUNIPER BRIEF ON EXPERT FEES AND TRAVEL EXPENSES
            Case 3:17-cv-05659-WHA Document 662 Filed 06/17/21 Page 8 of 14




 1   aside, subsequent testimony from Mr. Garland, acknowledged that “Sky ATP” did not come up in

 2   the call as relating to the’494 Patent.

 3             Juniper proposes that this chain of events amounts to fraud or abuse of process by Finjan,

 4   but the evidence does not even approach such a conclusion. There is no indication anywhere in

 5   the record that either Finjan (or, indeed, Mr. Garland) actually knew that Mr. Garland’s personal

 6   recollection was inaccurate until Juniper revealed its illegal recording. Nor has Juniper identified

 7   a single piece of documentary evidence that might have caused Finjan to suspect Mr. Garland’s

 8   testimony might have been inaccurate.2 Without any evidence at all of bad faith, Juniper cannot

 9   hope to support its charges of fraud or abuse of process sufficient to warrant a sanction.

10             Finjan acknowledges and shares the Court’s understandable frustration when observing a

11   witness changing his testimony on an important fact. But the record strongly indicates this was an

12   error of recollection by a witness recalling events years prior, and not intentional deception.

13   Nothing about the situation warrants a sanction.

14                G. Juniper’s Allegation of Fraud/Abuse of Process in Connection With Finjan’s
                     Accidental Misstatement About a Case’s Appellate History During an Oral
15                   Hearing is Meritless
16             Finally, Juniper points to the Court’s recollection that Finjan “perhaps not intentionally

17   [but] at least recklessly” misstated the appellate history of a certain district court decision. Juniper

18   Br. 7–8. Though Juniper does not cite the record, the incident arose at an oral hearing held in May

19   2019. (D.I. 457) At the hearing, Finjan’s trial counsel made reference to Novo Nordisk A/S v.

20   Becton Dickinson & Co., 96 F. Supp. 2d 309 (S.D.N.Y. 2000), aff’d, 304 F.3d 1216 (Fed. Cir.

21   2002), in a discussion on notice standards. (D.I. 457 at 10:7–24 (“It [Novo Nordisk] basically

22   talks about [whether] the notice requirement has been met and may be satisfied, quote, in the

23   context of the overall dealings between the parties.”)) Responding, Juniper’s counsel directed the

24   Court to a different Federal Circuit case. The Court asked both parties to clarify their citations:

25                    THE COURT: Your decision . . . is which one again?

26                    MS. CARSON [FOR JUNIPER]: The case is Amsted Industries
                      versus Buckeye Steel. It is a Federal Circuit case, and it was cited
27                    on—

28   2
         Finjan did not, of course, actually have Juniper’s illegal recording until its production.
                                                           5                  Case No. 3:17-cv-05659-WHA
         FINJAN’S RESPONSE TO JUNIPER BRIEF ON EXPERT FEES AND TRAVEL EXPENSES
          Case 3:17-cv-05659-WHA Document 662 Filed 06/17/21 Page 9 of 14




 1
                    THE COURT: Is Novo versus BD, is that Federal Circuit too?
 2
                    MR. ANDRE [FOR FINJAN]: It was affirmed by the Federal Circuit
 3                  too. That’s correct.

 4                  THE COURT: What you were citing to, was that language from the
                    Court of Appeals or from the district court?
 5
                    MR. ANDRE: It looks like it is from the district court I’m guessing
 6                  the way it is cited here. We can pull it up real quick. We have a copy
                    of it. It looks like it was from the district court. It may just have
 7                  been—

 8   (Id. at 11:17–12:6) At this point, the Court began a different line of discussion. (Id. at 12:7)

 9          Mr. Andre’s statement that the Federal Circuit affirmed Novo Nordisk inaccurately

10   suggested that Novo Nordisk’s notice analysis had Federal Circuit approval. The Federal Circuit

11   did affirm Novo Nordisk, but its opinion did not discuss notice. Novo Nordisk A/S v. Becton

12   Dickinson & Co., 304 F.3d 1216 (Fed. Cir. 2002). When the Court pressed him on the appellate

13   history of Novo Nordisk, the transcript suggests Mr. Andre was not familiar with that history, and

14   inaccurately relied on the citation in his notes, after which the Court moved on. Certainly it is

15   incumbent on trial counsel to accurately represent any authorities cited to the Court, and Finjan

16   apologizes on Mr. Andre’s behalf for his misstatement, and for his failure to subsequently correct

17   it. Yet nothing about the exchange above suggests fraud or abuse of process by Finjan. It may

18   have been an unforced error by Finjan’s then-counsel, but at no point did Finjan set out to mislead

19   the Court or abuse the judicial system. Additionally, this was a one-off event, occurring over the

20   course of a lengthy oral hearing. Finjan is aware of no precedent, anywhere, suggesting that such

21   may be the basis of a fraud or abuse of process determination. Indeed, even Juniper’s own cited

22   authority limits a sanction to cases of “repeated mischaracterizations of the law.” Moser v. Bret

23   Harte Union High Sch. Dist., 366 F. Supp. 2d 944, 988 (E.D. Cal. 2005). Nothing in Moser, or in

24   any other authority known to Finjan, suggests that Mr. Andre’s misstatement might support the

25   sanction Juniper seeks.

26

27

28
                                          6            Case No. 3:17-cv-05659-WHA
      FINJAN’S RESPONSE TO JUNIPER BRIEF ON EXPERT FEES AND TRAVEL EXPENSES
            Case 3:17-cv-05659-WHA Document 662 Filed 06/17/21 Page 10 of 14




 1    II.     Even Considering Juniper’s Cited Incidents Together, There is No Support for
              Juniper’s Proposed Sanction or For a Fraud/Abuse of Process Determination
 2
              There is no merit in Juniper’s allegation that when one takes the seven allegations above
 3
     together, “there can be no legitimate questions that Finjan engaged in an extended pattern of bad
 4
     faith conduct throughout the litigation.” Juniper Br. 8. As the discussion above establishes, none
 5
     of the incidents are actually examples of bad faith, at all. Taking them together does not change
 6
     the picture. While the Court has held that some of the items above supported a determination of
 7
     exceptionality as to the ’494 and ’780 Patents, such is a far cry from finding actual fraud or abuse
 8
     of the judicial system. Finjan respectfully maintains that in this case, as in all its cases, its goal
 9
     and strategy is to try to win on the record and the law. Finjan condemns improper gamesmanship,
10
     and rejects Juniper’s suggestion that Finjan ever proceeded in anything but good faith and a
11
     reasonable belief that it could win.
12
              None of the authority cited by Juniper suggests that a finding of fraud or abuse of process
13
     might be warranted on these facts. Juniper relies heavily on Raniere v. Microsoft Corp., No. 3:15-
14
     cv-0540-M, 2016 WL 4626584 (N.D. Tex. Sept. 2, 2016), but that case is completely off point. It
15
     begins with a detailed description of misconduct by Mr. Raniere in two arenas. First, it describes
16
     how Mr. Raniere’s claim to standing depended entirely on his ownership of the asserted patents,
17
     which he was unable to establish. 2016 WL 4626584, at *2–4. But despite that fundamental
18
     inability, Mr. Raniere engaged in a campaign of “delay and contumacious conduct” with no
19
     apparent goal except to waste the energies of the court and the parties. Id. at *4. This included
20
     Mr. Raniere repeatedly stating that he would produce documents to secure his case, and then not
21
     doing so, as well as various settlement proceedings that never amounted to anything, as well as
22
     knowing submission of false documentation at various points. Id. At the end, the court
23
     determined that Mr. Raniere had been proceeding in bad faith since the complaint, and awarded
24
     fees. Id. at *5.
25
              Raniere bears almost no resemblance to this case. Unlike Mr. Raniere, Finjan at all points
26
     diligently prosecuted its case, mustering evidence and authority as needed. Certainly there were
27
     problems in Finjan’s case. It lost, and the Court held certain of its conduct exceptional under
28
                                          7            Case No. 3:17-cv-05659-WHA
      FINJAN’S RESPONSE TO JUNIPER BRIEF ON EXPERT FEES AND TRAVEL EXPENSES
         Case 3:17-cv-05659-WHA Document 662 Filed 06/17/21 Page 11 of 14




 1   § 285. But nothing here suggests the kind of meritless and “deplorable” conduct that supported

 2   the Raniere sanction.

 3          The other authority cited by Juniper is similarly off point. Each such case is predicated on

 4   a record of misconduct that goes vastly beyond anything on the record here. One case involved a

 5   a claim construction order that left “no possible way for Newegg’s products to infringe,” yet the

 6   plaintiff pressed on through expert discovery. AdjustaCam LLC v. Amazon.com, Inc., No. 6:10-

 7   cv-00329-JRG, 2018 WL 1335308, at *2 (E.D. Tex. Mar. 15, 2018). The court there awarded

 8   about $68,000 in fees, reasoning that AdjustaCam had “abused the judicial process.” Id. at *5.

 9   AdjustaCam does not support Juniper at all here. As discussed above, after the Daubert order,

10   Finjan did not proceed with further damages expert practice relating to the ’494 Patent. And as to

11   the ’780 Patent, as discussed above unanswered questions remained as to at least the “ATP

12   Appliance” product. This is all in addition to the total absence of evidence, discussed above, that

13   anything Finjan did was either fraud or abuse of process.

14          Juniper’s citation to Chambers, 501 U.S. at 46, fails even more egregiously. There, the

15   record showed Mr. Chambers’ extensive efforts to avoid fulfilling the contract he had executed to

16   sell his television station to NASCO. This included “unethical” attempts to transfer the station

17   into a trust (ultimately unsuccessful), refusal to permit inspection of corporate records, “meritless

18   motions and pleadings and delaying actions,” an attempt to obtain FCC permission to relocate the

19   station (ultimately blocked), a frivolous appeal (ruled as such from the bench by the Court of

20   Appeals), and improper removal of all equipment from the station. 501 U.S. at 35–40. The record

21   here does not even come close to the conduct that supported sanctions in Chambers. As discussed

22   above, Finjan had good faith reasons for its conduct throughout the case, and at no point attempted

23   to waste Juniper’s energy or the Court’s.

24          Finally Oplus Technologies, Ltd. v. Vizio, Inc., 782 F.3d 1371 (Fed. Cir. 2015), did no than

25   address a district court’s failure to substantiate its decision, and implement the changes in

26   exceptionality standards in Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545

27   (2014), which had issued after the appealed-from order. Oplus Technologies did not actually order

28   that any fees or expenses be awarded, only that “the [district] court must articulate the reasons for
                                          8            Case No. 3:17-cv-05659-WHA
      FINJAN’S RESPONSE TO JUNIPER BRIEF ON EXPERT FEES AND TRAVEL EXPENSES
            Case 3:17-cv-05659-WHA Document 662 Filed 06/17/21 Page 12 of 14




 1   its fee decision,” which it had not previously done. 782 F.3d at 1375–76. In any event, Oplus

 2   recounts in detail a series of misconduct not present here, including but not limited to “flout[ing]

 3   standards of appropriate conduct and professional behavior” in amendments to the complaint,

 4   “ignoring well-settled law” in transfer motion practice, “misus[ing] the discovery process to harass

 5   Vizio by ignoring necessary discovery [and] flouting its own obligations,” and “presenting

 6   contradictory expert evidence and infringement contentions as well as misrepresenting legal and

 7   factual support.” Id. at 1372–73. The record here falls far short of such evidence. Juniper, unable

 8   to show actual misconduct by Finjan, instead essentially argues that though Juniper won, it should

 9   have won sooner. That is not a basis for finding fraud or abuse of process, and it is not a basis on

10   which to confer to Juniper an undeserved windfall of more than $1.4 million. The Court should

11   reject Juniper’s arguments in their entirety.

12   III.     Juniper’s Request for $1,425,659.24 is Unreasonable and Excessive

13            Juniper presented its plea for this windfall to the Special Master, who appropriately
14   rejected it. But before that rejection, Finjan tendered detailed evidence that Juniper spent
15   unreasonable amounts both as to expert fee and travel expenses. For the former, Finjan urged that
16   any award of expert fees should not exceed about $600,000, which was roughly the amount Finjan
17   had spent on experts. For travel, Finjan presented its trial counsel’s travel expenses, which were
18   about $80,000, and urged that any award of travel expenses should not exceed that amount. See
19   generally Juniper Ex. 2 (excerpting Finjan’s submission).
20            The Special Master did not resolve this aspect of the parties’ dispute, because he
21   determined (properly) that Juniper is not entitled to expert fees or travel expenses. Should the
22   Court overrule the Special Master (unwarranted, in Finjan’s view), it should either (1) limit the
23   award to the amounts Finjan spent, or (2) remand to the Special Master for computation of the
24   appropriate amount.
25   IV.      Juniper’s Proposal is Procedurally Improper
26            Finally, the gist of Juniper’s brief is to ask that the Court open a new front in this dispute:
27   an assessment of whether there was extreme bad faith or abuse of the judicial process in Finjan’s
28   prosecution of the ’494 and ’780 Patents sufficient to warrant an award of expert fees and travel
                                                       9                 Case No. 3:17-cv-05659-WHA
      FINJAN’S RESPONSE TO JUNIPER BRIEF ON EXPERT FEES AND TRAVEL EXPENSES
           Case 3:17-cv-05659-WHA Document 662 Filed 06/17/21 Page 13 of 14




 1   expenses. This was not something Juniper ever sought in its November motion on attorney fees.

 2   (See generally D.I. 634 (never mentioning expert fees or travel expenses)) That was strictly a

 3   § 285 fees motion. Juniper never asked for a “bad faith” determination sufficient to reach expert

 4   fees or travel expenses, and accordingly, the Court never performed that analysis—and, for the

 5   reasons above, even had Juniper sought such a determination neither the record nor the law would

 6   have supported it.

 7           Juniper attempts to conceal the fact that this is a brand-new dispute by citing a line in its

 8   § 285 motion where it “requests that the Court rule on Juniper’s previously filed motion for

 9   sanctions.” (Id. at 2) But a request for the Court to rule on a prior motion filed after the first

10   showdown is not the same as a brand-new request for an order, at the close of the case, finding

11   abuse of process and/or fraud, including on different conduct, which is what Juniper seeks now.

12           Juniper’s attempt to gin up a new motion as part of reviewing the special master’s report is

13   also procedurally unfair. Per the Court’s order (D.I. 654 ¶ 4) Finjan’s period for responding to

14   Juniper’s “objections” was just seven days—reasonable for briefing directed only to the special

15   master’s report, but unfair when responding to a whole new set of allegations by Juniper. Finjan

16   of course stands by the present submission, but urges caution by the Court before accepting

17   Juniper’s contention that the issues in Juniper’s brief are ripe or fairly presented.

18    V.     Conclusion

19           For the reasons set forth herein, the Court should reject in its entirety Juniper’s proposal
20   that it receive over $1.4 million in expert fees and travel expenses.
21   Dated: June 17, 2021                      Respectfully Submitted,
22                                             By: /s/ Robert Courtney
23                                                 Juanita R. Brooks (CA SBN 75934) brooks@fr.com
                                                   Frank J. Albert (CA SBN 247741) albert@fr.com
24                                                 Oliver J. Richards (CA SBN 310972) ojr@fr.com
                                                   FISH & RICHARDSON P.C.
25                                                 12860 El Camino Real, Suite 400
                                                   San Diego, CA 92130
26
                                                   Phone: (858) 678-5070 / Fax: (858) 678-5099
27

28
                                         10            Case No. 3:17-cv-05659-WHA
      FINJAN’S RESPONSE TO JUNIPER BRIEF ON EXPERT FEES AND TRAVEL EXPENSES
       Case 3:17-cv-05659-WHA Document 662 Filed 06/17/21 Page 14 of 14




 1                                    Robert Courtney (CA SBN 248392),
                                      courtney@fr.com
 2                                    FISH & RICHARDSON P.C.
                                      60 South Sixth Street, Suite 3200
 3
                                      Minneapolis, MN 55402
 4                                    Tel: (612) 335-5070 / Fax: (612) 288-9696

 5                                    Attorneys for Plaintiff FINJAN, INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        11            Case No. 3:17-cv-05659-WHA
     FINJAN’S RESPONSE TO JUNIPER BRIEF ON EXPERT FEES AND TRAVEL EXPENSES
